ORDER

PER CURIAM.
Marlon Redmond, defendant, was found guilty by a jury of involuntary manslaughter, under section 565.024 RSMo 1994 (all further references shall be to RSMo 1994 unless otherwise indicated) and armed criminal action, under section 571.015. The trial court found defendant to be a dangerous offender and sentenced him to seven years on the involuntary manslaughter count and a concurrent term of ten years on the armed criminal action count. Pursuant to section 558.016, these sentences were ordered to run consecutively to revocation of his probation on a ten year sentence for second degree robbery, section 569.030. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.